Order entered October 18, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00771-CV

                          SAKINAH BAYNARD, Appellant

                                         V.

                     BLUE MOUNTAIN TX LLC, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02842-E

                                      ORDER

      The “civil cost bill”/“docket sheet” included in the clerk’s record filed in this

appeal on October 12, 2021 belongs to another trial court case. Accordingly, we

STRIKE the record and ORDER Dallas County Clerk John F. Warren to file a

corrected record no later than October 25, 2021.

      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren and the parties.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE